DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06/14/2021 has been entered. Claims 7-8 are newly added. Claims 1-8 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/931,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirora et al (US Pub 2015/0279944) in view of Aoki (US Pub 2003/0072817).
Regarding claim 1, Hirora (fig. 2) teaches a film formation apparatus configured to supply mist (mist source 24, [0030]) of a solution (solution 24a, [0030]) to a surface of a substrate (sample 20, [0033]) so as to epitaxially grow a film (thin film, [0022] and [0034]) on the surface of the substrate, the film formation apparatus comprising:
a furnace (chamber 27, [0030]) configured to house and heat the substrate (heater 28, [0030)]);
a reservoir (container 25, [0030]) configured to store the solution;
an ultrasonic transducer (ultrasonic transducer 26, [0034]) configured to apply ultrasound to the solution in the reservoir so as to generate the mist of the solution in the reservoir; and
a mist supply path (“the raw-material fine particles were carried into the film forming chamber 27”, [0034] and fig. 2) configured to carry the mist from the reservoir to the furnace.
Hirora the reservoir (container 25, [0030]), but does not teach a heater configured to heat the solution in the reservoir.
Aoki (fig. 1) teaches a heater (means H, [0017]) configured to heat the solution in the reservoir (container having a reservoir of liquid, [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the container 25 of Hirora with the heater H of Aoki in order to “sufficient to heat the liquid in the housing 1 to a temperature necessary to cause vaporization of the liquid” as taught by Aoki, [0017].
Regarding claim 4, Hirora does not teach a heater.
Aoki teaches wherein the heater (means H, [0017]) is located below a surface of the solution in the reservoir (fig. 1).

Regarding claim 5, Hirora the film formation apparatus of claim 1, wherein a temperature of the solution in the reservoir is increased or decreased during epitaxially growing the film (“raise the temperature in the film forming chamber 27 to 500 °C”, [0033]).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein during
epitaxially growing the film, the solution in the reservoir is controlled to have a higher temperature than a portion of an inner surface of an outer wall of the reservoir, the portion of the inner surface being located above a surface of the solution in the reservoir.
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a heater configured to heat the solution in the reservoir and heating the solution in the reservoir by the heater while applying the ultrasound to the solution in the reservoir by the ultrasonic transducer so as to generate the mist in the reservoir and supply the mist generated in the reservoir to a surface of the substrate housed in the furnace such that a film is epitaxially grown on the surface of the substrate.


Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Applicants argue that “The claimed invention is directed to a film formation apparatus for epitaxially growing a film. Accordingly, the technical filed of the invention is semiconductors and electronic devices. On the other hand, Aoki relates to extraction systems for extracting an effective ingredient from a material such as malt, soybean or the like. See [0002] and [0016] of Aoki. Thus, Aoki is not in the same field of endeavor as the claimed invention. Indeed, Aoki relates to a completely different field far from that of the present invention. In addition, as Aoki relates to extraction systems, it does not relate to the formation/growth of films, and is not reasonably pertinent to the problem faced by the inventors. See In re Kahn, 441 F.3d 977, 986-87 (Fed. Cir. 2006). Thus, Aoki is not analogous art. Accordingly, it is submitted that one of ordinary skill in the art would not have sought to modify Hitora related to a film forming apparatus based on a Aoki to arrive at the claimed invention.”
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “epitaxially growing a film” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2892